UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7175


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DONALD ELBERT LEWIS, a/k/a Peptone,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Louise W. Flanagan,
District Judge. (4:12-cr-00068-FL-2; 4:13-cv-00182-FL)


Submitted:   December 17, 2015            Decided:   December 22, 2015



Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Donald Elbert Lewis, Appellant Pro Se. Augustus D. Willis, Seth
Morgan Wood, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Donald Elbert Lewis seeks to appeal the district court’s

orders denying relief on his 28 U.S.C. § 2255 (2012) motion and

denying    his      motion     for       reconsideration.             The    orders    are    not

appealable       unless        a     circuit          justice     or     judge       issues     a

certificate of appealability.                  28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate        of      appealability            will     not    issue        absent   “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                        When the district court denies

relief    on    the    merits,       a    prisoner          satisfies    this    standard      by

demonstrating         that     reasonable             jurists    would       find     that    the

district       court’s      assessment       of        the    constitutional         claims    is

debatable      or     wrong.         Slack    v.       McDaniel,       529   U.S.     473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,         and     that       the    motion    states    a    debatable

claim of the denial of a constitutional right.                               Slack, 529 U.S.

at 484-85.

     We have independently reviewed the record and conclude that

Lewis has not made the requisite showing.                             Accordingly, we deny

a certificate of appealability and dismiss the appeal.                                  We deny

Lewis’ motions to dismiss the appeal pursuant to Fed. R. App. P.

42(b) and for a mental and emotional evaluation.                                 We dispense

                                                  2
with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                                DISMISSED




                                     3